640 S.E.2d 32 (2007)
In the Matter of Mark Robert PRONK.
No. S07Y0147.
Supreme Court of Georgia.
January 8, 2007.
Mark Robert Pronk, Ackworth, pro se.
Jenny K. Mittelman, William P. Smith III, State Bar of Georgia, Edward T.M. Garland, Garland, Samuel & Loeb, P.C., Atlanta, Gregory L. Fullerton, Chair, Review Panel, Albany, for Mark Robert Pronk.
PER CURIAM.
This disciplinary matter is before the Court pursuant to Respondent Mark Robert Pronk's petition for voluntary surrender of license, which he filed in response to the State Bar's initiation of proceedings under Bar Rule 4-106. In the petition, Pronk, who has been a member of the State Bar of Georgia since 2000, admits that on May 19, 2006, he pled guilty in the Cobb County Superior Courts to one count of aggravated assault, a felony violation of the Criminal Code of Georgia. Pronk further admits that *33 his felony conviction constitutes a violation of Rule 8.4(a)(2) of Bar Rule 4-102(d), the maximum penalty for which is disbarment. Pronk submits that the appropriate discipline to be imposed in this case is a voluntary surrender of his license to practice law, an act that he acknowledges is tantamount to disbarment. The State Bar has no objections to Pronk's petition.
We have reviewed the record and agree to accept Pronk's petition for voluntary surrender of his license. Accordingly, the name of Mark Robert Pronk hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Pronk is reminded of his duties under Bar Rule 4-219(c).
Voluntary Surrender of License Accepted.
All the Justices concur.